                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION AT DAYTON

 DAVID ALLEN FARMER,                          :   Case No. 3:20-cv-00018
                                              :
        Plaintiff,                            :   District Judge Douglas R. Cole
                                              :   Magistrate Judge Sharon L. Ovington
 vs.                                          :
 DENNIS J. LANGER et al.,                     :
                                              :
        Defendants.                           :
                                              :


                                         ORDER

       On February 6, 2020, the Court issued an Order (Doc. #9) a copy of which was

mailed to Plaintiff. The copy has been returned to the Clerk of Court as undeliverable.

(Doc. #11). The problem is that it was mailed to Plaintiff with an incorrect zip code—

43302—instead of the correct zip code 43301. The Marion Correctional Institution’s

website identifies “43301-0057” as the zip code for U.S. Mail deliveries to the Institution

and “43302” as the zip code for FedEx or UPS deliveries.

       Although Plaintiff has not responded to the Court’s previous Order (Doc. #9), it

does not appear that he is at fault given the problem with mail delivery. Good cause

therefore exists to extend the deadlines set forth in the previous Order. Id. Plaintiff is

placed on notice that if he fails to timely respond to this Order, his case may be dismissed

for lack of prosecution.

                        IT IS THEREFORE ORDERED THAT:

       1.     The Clerk of Court shall re-send to Plaintiff a copy of the Court’s Order
                (Doc. #9) using the correct zip code;

      2.        The Clerk of Court is directed to send Plaintiff an Application and Affidavit
                by Incarcerated Person to Proceed without Prepayment of Fees; and

      3.        On or before May 7, 2020, Plaintiff shall either pay the required $400
                filing fee or return to the Clerk of Court his fully completed Application
                and Affidavit by Incarcerated Person to Proceed without Prepayment of
                Fees.


April 9, 2020                                      s/Sharon L. Ovington
                                                   Sharon L. Ovington
                                                   United States Magistrate Judge




                                               2
